BROWN, District Judge.
As the ferryboat West Brooklyn, coming from 39th Street, South Brooklyn, to the Battery, at about 1:15 P. M. of June 4, 3895, was rounding Fort William, Governor’s Island, and about 300 yards distant therefrom, the ocean bound steamer Saratoga was seen coming down the East River. They soon after came in collision, the stem of the Saratoga striking the starboard side of the ferryboat and doing considerable damage, for which the above libel was tiled.
The collision was certainly inexcusable; the weather was clear; the tide slack flood; and no oilier vessel was sufficiently near to create any material embarrassment to either vessel. The collision was about in the middle of the East River, between the Battery and Governor’s Island. The ferryboat on rounding Fort William took a course N. x E., heading for her slip at the battery; the steamer was heading about west, and had the ferryboat about three points on her port bow. The steamer was the privileged vessel, and the ferryboat was bound to keep out of her way. The ferryboat was not so near to her slip as to call for any departure from the rule of the road in order to enable the ferryboat to make her slip without difficulty; in the slack tide she could have reached her slip wilhout trouble, and without: material delay by going to The right, as was her duty to do. The ferryboat, however, gave a signal of two blasts three times, indicating that she would go to the left and cross the steamer’s bow; whereas the Supervisors’ Rules, as well as the Statute, required her in that situation to go to the right, under a signal of one whistle; and nothing prevented her doing so. In accordance with her vyliistle she starboarded, and changed her heading a point or a point and a half to port. At her first signal she slowed; at her second, stopped; and at her third, reversed. Only one of these signals was heard upon the steamer, and that after the steamer had given a signal of one whistle in conformity with the rule, which it appears was not heard on the ferryboat.
1. I must hold the ferryboat in fault for departing from the rule of the road without sufficient cause; and for starboarding and attempting to cross the Saratoga's course without first receiving an assenting signal. The E. H. Coffin, 16 Blatch. 421, Fed. Cas. No. 4,310; The Clarion, 27 Fed. 128.
2. The Saratoga must also be held in fault for not sufficiently checking her speed on hearing a signal contrary to her own blast of one whistle, under Supervising InspeetQrs’ Rule 3. I think the weight of evidence is that she did not reverse at all until about the moment of collision; while her log shows that it was from 3 to 4 minutes from the time her engine was stopped until it was reversed. It must have been self-evident for some little time before collision, that the ferryboat, — a large boat some 200 feet long — -would be unable to avoid collision, except by some help from the Saratoga.’ From that moment it was the duty of the Saratoga to reverse under the 18th Rule. I am satisfied that slu; unreasonably delayed reversal; and for these reasons she must also be held in fault. The damages and costs are divided.